DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howes, et al (U.S. Patent Application Publication 2013/0080082 A1) in view of Stadler,et al (U.S. Patent Application Publication 2009/0216494 A1).
Regarding claim 23, Howes discloses a flow cytometer communication system comprising:
A computer communication network (140); and
A plurality of smart flow cytometers (110, 120) in one or more biological laboratories to analyze biological fluids, the plurality of smart flow cytometers coupled into communication with the computer communication network (Fig. 1).
Howes fails to teach a first central repair server system coupled into communication with the computer communication network and the plurality of smart flow cytometers; wherein each of the plurality of smart flow cytometers includes a monitoring system coupled to monitor differing operational parameters of the smart flow cytometer, detect and advanced failure of components based on the optical parameters being monitored, and an advanced need for repair and maintenance based on the operational parameters being monitored.
Stadler teaches a system for remotely diagnosing networked laser systems, comprising a first central repair server system (106) coupled into communication with the computer communication network (108) and a plurality of laser systems (102); wherein each of the plurality of laser systems includes a monitoring system (112) coupled to monitor differing operational parameters of the laser system, detect an advanced failure of components based on the operational parameters being monitored, and an advanced need for repair and maintenance based on the operational parameters being monitored (paragraphs 0026-0030).
Smart flow cytometers such as those used in Howes’ networked flow cytometer system are known to comprise laser systems to provide the illumination needed for flow cytometry (see, e.g., Howes at column 4, line 7). One of ordinary skill in the art, recognizing the need to maintain proper function of the laser systems in the networked flow cytometers, would have found it obvious before the effective filing date of the invention to apply Stadler’s system for remotely diagnosing networked laser systems in Howes’ flow cytometer communication system, because doing so would ensure continued proper functioning of the networked flow cytometers.
Regarding claim 24, Stadler teaches wherein an advanced failure of a component is detected in a failing laser system, the failing laser system sends a message out from the failing laser system to the first central repair server system, wherein the first central repair server system downloads parameter history associated with the failing component and diagnoses the failure with at least one of a plurality of diagnosis routines that diagnose systems and components of the laser system (paragraph 0028); and wherein the first central repair server system alerts a user, manufacturer, and/or a repair technician to provide information about the failing laser system and the initial diagnosis of the failing component, and schedules a repair service for the failing laser system (paragraph 0026). As discussed in re claim 23 above, one of ordinary skill in the art would have found it obvious to apply Stadler’s system in the laser-based networked flow cytometers of Howes.
Regarding claim 25, Stadler discloses a remote host computer at a service provider coupled into communication with the computer communication network and at least one of the plurality of networked laser systems; wherein the first central repair server system receives a warning message from the at least one laser system, communicates the warning message to the remote host computer of the service provider, and alerts a repair technician of the service provider to further diagnose the at least one laser system and schedule a repair service for the at least one laser system before the at least one laser system fails (paragraphs 0026 and 0031). As discussed in re claim 23 above, one of ordinary skill in the art would have found it obvious to apply Stadler’s system in the laser-based networked flow cytometers of Howes.
Regarding claim 26, Stadler discloses a remote host computer at a service provider coupled into communication with the computer communication network and at least one of the plurality of networked laser systems; wherein the first central repair server system receives a warning message from the at least one laser system, communicates the warning message to the remote host computer of the service provider, and alerts a repair technician of the service provider to further diagnose the at least one laser system and schedule a repair service for the at least one laser system because the at least one laser system has failed (paragraph 0028). As discussed in re claim 23 above, one of ordinary skill in the art would have found it obvious to apply Stadler’s system in the laser-based networked flow cytometers of Howes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        28 September 2022